Citation Nr: 1502417	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  08-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a neurogenic bladder.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression, to include as secondary to diabetes mellitus, type II.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for status post kidney transplant, to include as secondary to diabetes mellitus, type II.  

5.  Entitlement to service connection for a neurogenic bladder.

6.  Entitlement to service connection for a gum disorder.  

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.  

9.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.  

10.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

11.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

12.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

13.  Entitlement to a compensable disability rating for bilateral cataracts.  

14. Entitlement to an effective date prior to November 7, 2005 for the award of service connection for diabetes mellitus, type II.  

15.  Entitlement to an effective date prior to October 26, 2009 for the award of service connection for peripheral neuropathy of the right upper extremity.  

16.  Entitlement to an effective date prior to October 26, 2009 for the award of service connection for peripheral neuropathy of the left upper extremity.  

17.  Entitlement to an effective date prior to October 26, 2009 for the award of service connection for tinnitus.  

18.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to May 1964 and from June 1964 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in October 2009.  A transcript of that hearing has been associated with the claims file.  

This case was previously remanded by the Board for additional development in February 2010.  At that time, the Board also remanded a claim for an increased rating for bilateral hearing loss for a statement of the case (SOC) to be issued, after which, the claim was to be returned to the Board only if a timely substantive appeal was received.  Following the issuance of the May 2012 SOC, the Veteran did not thereafter file with VA a substantive appeal as to this issue and the claim is therefore no longer in appellate status.  See 38 C.F.R. §§ 20.200 , 20.302(c) (2014) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case); Roy v. Brown, 5 Vet. App. 554, 556 (1993) (if the claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, "he is statutorily barred from appealing the RO decision").

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal and these records have been reviewed.  

The issues of: whether new and material evidence has been received to reopen the claims of service connection for depression, hypertension and status post kidney transplant; entitlement to service connection for a gum disorder and sleep apnea; entitlement to increased ratings for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, diabetes mellitus, type II, and bilateral cataracts; entitlement to earlier effective dates for the award of service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity and tinnitus; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In September 2004, the RO denied service connection for an enlarged bladder.

2.  The evidence added to the record since the September 2004 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for neurogenic bladder.  

3.  Affording the Veteran the benefit of the doubt, the probative medical evidence of record has shown that his neurogenic bladder is related to his service-connected diabetes mellitus, type II.

4.  The Veteran filed his initial claim for service connection for diabetes mellitus on March 30, 2004, which was denied by a September 2004 rating decision; he did not file a notice of disagreement with this rating decision or otherwise take any action to initiate an appeal on this claim.  

5.  The Veteran filed a petition to reopen his claim for service connection for diabetes mellitus, type II, on November 7, 2005, which was granted by a February 2007 rating decision and a 10 percent disability rating was awarded, effective November 7, 2005.  

6.  Prior to November 7, 2005, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for diabetes mellitus of any sort.


CONCLUSIONS OF LAW

1.  The September 2004 RO decision that denied service connection for an enlarged bladder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  New and material evidence has been presented to reopen the claim of service connection for a neurogenic bladder.  38 U.S.C.A. § 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for the establishment of service connection for a neurogenic bladder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

4.  The criteria are not met for an effective date prior to November 7, 2005, for the award of service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.155, 3.156, 3.157, 3.159, 3.114, 3.186, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of February 2006, April 2006, October 2011 and March 2013 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, service personnel records, Social Security Administration (SSA) records, private medical records, VA medical records, VA examinations and statements and testimony from the Veteran and his spouse.  

The Court has held that, in an earlier effective date claim, VA must apprise the Veteran that evidence of an earlier-filed claim that did not become final and binding, in the absence of an appeal, is needed to show entitlement to an earlier effective date.  See Huston v. Principi, 17 Vet. App. 195 (2003).  Here, the Veteran was informed of the relevant statutes and regulations pertaining to his claim for an earlier effective date in April 2006 and March 2013 letters, which instructed him that effective date determinations are based on such things as "when we received your claim."  In any event, no VCAA notice is necessary regarding this earlier effective date claim, as the outcome of this claim depends entirely on documents that are already in the Veteran's claims file.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran testified at a Board hearing in October 2009.  The hearing was adequate as the Veterans Law Judge explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was also remanded in February 2010 in order to attempt to allow the adjudication of issues which were intertwined with the claims on appeal and provide the Veteran with adequate notice, thereby negating any prejudice. 

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).

Analysis

1.  Neurogenic Bladder:  New and Material Evidence and Service Connection 

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for enlarged bladder in a September 2004 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b),  7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The September 2004 rating decision denied the claim for service connection for an enlarged bladder on the basis that the evidence of record was absent of any treatment or diagnosis of this disability during the Veteran's military service.  The Board finds that the newly received evidence after the September 2004 rating decision, is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In particular, as the Veteran also claimed service connection for neurogenic bladder as secondary to his service-connected diabetes mellitus, type II, the Board observes that private and VA medical records reflect that the Veteran has a current diagnosis of a neurogenic bladder, a November 2011 letter from a VA physician indicated that the Veteran's neurogenic bladder was made worse with his history of diabetes and a September 2013 VA examination of urinary tract conditions reflects findings that the Veteran has a voiding dysfunction, specified as neurogenic bladder secondary to his diabetes mellitus.  This evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a neurogenic bladder.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 (2014).  Therefore, the claim is reopened.  

After a careful review of the record, the Board finds that service connection for a neurogenic bladder is warranted.  The probative evidence of record demonstrates that the Veteran has a current diagnosis of a neurogenic bladder and the medical evidence of record is in relative equipoise as to whether his neurogenic bladder is at least as likely as not proximately due to his service-connected diabetes mellitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The medical evidence of record, including VA medical records and VA examinations, demonstrates the Veteran has a current diagnosis of a neurogenic bladder.  

Although a January 2012 VA examiner found that the Veteran's neurogenic bladder was not caused by or a result of his service-connected diabetes mellitus, type II, the examiner failed to discuss the likelihood of whether the neurogenic bladder was aggravated by his service-connected diabetes mellitus, type II.  Moreover, a November 2011 letter from a VA physician indicated that the Veteran's neurogenic bladder was made worse with his history of diabetes and a September 2013 VA examination of urinary tract conditions reflects findings that the Veteran has a voiding dysfunction, specified as neurogenic bladder secondary to his diabetes mellitus.  Therefore, the medical evidence of record, taken together, at the very least places the evidence in a state of relative equipoise as to whether the Veteran's neurogenic bladder was proximately due to the Veteran's service-diabetes mellitus, type II, and the Board must resolve this doubt in the Veteran's favor and grant the claim for service connection for a neurogenic bladder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

2.  Earlier Effective Date for the Award of Service Connection for Diabetes Mellitus, Type II

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).  

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

For an award based on receipt of new and material evidence, other than STRs, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

There is an exception to the general rule governing reopened claims.  In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156(c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits.  See Shipley v. Shinseki, 24 Vet. App. 458 (2011).

Revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective October 6, 2006.  38 C.F.R. § 3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly-discovered service department records.  Effective on or after October 6, 2006, § 3.156(c) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

Relevant service records as defined by 38 C.F.R. § 3.156(c) include:  (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  

This provision does not apply to records that VA could not have obtained when deciding the claim because they did not exist when VA decided it, or because the claimant failed to provide sufficient information for VA to identify and obtain them for an official source.  38 C.F.R. § 3.156(c)(2).  An award made based all, or in part, on the newly-received service department records is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously-decided claim.  38 C.F.R. § 3.156(c)(3).  Also, where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).  

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

The change in law that added diabetes mellitus to the Agent Orange presumptive regulations was effective May 8, 2001.  See 69 Fed. Reg. 31882.  

After a careful review of the relevant evidence of record, the Board has determined, based upon the satisfactory and probative evidence of record, that an effective date prior to November 7, 2005, for the grant of service connection for diabetes mellitus is not warranted.  

The outcome of this claim rests on whether there was an earlier date of entitlement and an earlier date of claim, which did not have a final and binding disposition.  In this case, the Board observes that, prior to November 7, 2005, there was no pending, unadjudicated claim or petition to reopen the claim for service connection for diabetes mellitus of any sort.  While the Veteran had filed claims for service connection in September 1983 and August 1992, these claims addressed entitlement to service connection for pain in the back and abdomen, swelling in the groin, pain in the left leg, a kidney disability, pain in the side and headaches.  The Veteran filed an initial claim for service connection for diabetes mellitus in March 2004 and this claim was adjudicated in a September 2004 rating decision.  He did not take any action to initiate an appeal of the September 2004 rating decision.  Thus, the September 2004 rating decision was final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Thereafter, he did not file a claim for service connection for diabetes until November 7, 2005, over one year after the issuance of the September 2004 rating decision.  The Board observes that, at no time between the September 2004 rating decision and the November 7, 2005 claim was there any evidence in the record indicating the Veteran raised or intended to raise a new claim of entitlement to service connection for diabetes mellitus that has not been adjudicated.  

In addition, the evidence of record does not demonstrate a clinical diagnosis of diabetes mellitus was made until September 2001, per VA outpatient treatment records.  Prior to September 2001, private and VA medical records reflect the Veteran had a reported history of diabetes, also described as a history of questionable juvenile diabetes from ages two to 11.  During this time, the few diagnoses of diabetes that were provided were all noted as "diabetes by history," and were not based on clinical findings.  

In this case, service connection for diabetes mellitus, type II was granted on a presumptive basis as a disease associated with herbicide exposure. 38 C.F.R. §§ 3.307 , 3.309(e) (2014) (if a Veteran was exposed to a herbicide agent during active military, naval, or air service, Type 2 diabetes shall be service-connected even though there is no record of such disease during service).  The applicable regulation is clear that the appropriate effective date for the award of service connection in this case is the date of receipt of claim or the date entitlement arose, whichever is later.  Accordingly, despite the evidence demonstrating a diagnosis of diabetes in September 2001, as there was no pending, unadjudicated claim or petition to reopen the claim for service connection for diabetes mellitus of any sort prior to November 7, 2005, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 can be no earlier than November 7, 2005.

The Board also has considered whether an earlier effective date may be assigned if a grant is based upon a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g).  VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including diabetes.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for diabetes based on exposure to herbicides during such service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  See 38 C.F.R. § 3.816(c)(4).

Regardless of the September 2001 initial diagnosis of diabetes mellitus in the VA medical records, there is no medical evidence of record demonstrating a diagnosis of diabetes mellitus prior to the effective date of the liberalizing law that allows presumptive service connection for diabetes based on herbicide exposure on May 8, 2001, and continuously through the date his claim was received.  See 38 C.F.R. §§ 3.114(a), 3.400.  

Accordingly, an effective date earlier than November 7, 2005, for the award of service connection for diabetes mellitus, type II, is not warranted.



ORDER

New and material evidence having been received, the claim of service connection for a neurogenic bladder is reopened.  

Service connection for a neurogenic bladder is granted.  

An effective date prior to November 7, 2005 for the award of service connection for diabetes mellitus, type II, is denied.  


REMAND

As for the claims for: whether new and material evidence has been received to reopen the claims of service connection for depression, hypertension and status post kidney transplant; entitlement to service connection for a gum disorder and sleep apnea; entitlement to increased ratings for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, diabetes mellitus, type II, and bilateral cataracts; entitlement to earlier effective dates for the award of service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity and tinnitus; and entitlement to a TDIU; the Board observes that timely NODs were filed in October 2010 and January 2013 in response to the September 2010 and July 2012 rating decisions.  Therefore, the appropriate disposition is to remand the claims for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran (and representative, if obtained) an SOC addressing his claims of whether new and material evidence has been received to reopen the claims of service connection for depression, hypertension and status post kidney transplant; entitlement to service connection for a gum disorder and sleep apnea; entitlement to increased ratings for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, diabetes mellitus, type II, and bilateral cataracts; entitlement to earlier effective dates for the award of service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity and tinnitus; and entitlement to a TDIU; (as noted in the October 2010 and January 2013 NODs).  Only if the Veteran perfects an appeal should the claims be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


